DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.  
	Applicant asserts, on pages 8-9 of Remarks, “What Paladugu is describing is that the UE must determine how the source cell connection is handled during the make-before-break handover, which may include determining how to handle configuration information. Paragraph [0073] provides further detail on what this means, in particular with potentially suspending one or more SRBs, that may be messages including one or more configurations from the source base station, or suppressing such messages that contain one or more configurations received from the source base station. ... Therefore, Applicant submits that paragraph [0072] of Paladugu does not disclose “a user equipment (UE) selecting dual active protocol stack handover (DAPS-HO) UE capability information to provide to a network, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell’.”  On the contrary, paragraph [0072] of Paladugu clearly indicates that a make-before-break handover is synonymous with a DAPS handover:  “In some cases, the UE may maintain a connection with the source cell while attempting to connect to the target cell, which may be called make-before-break handover or Dual Active Protocol Stack (DAPS) handover.”  [emphasis added].  Paragraph [0072] of Paladugu is not relied on for disclosing details of UE capability information.	
Applicant asserts, on pages 9-10 of Remarks, “Applicant submits while information may be communicated between the UE and a first base station (the source information associated with a configuration for the connected state via a signaling radio bearer and application data via a data radio bearer.”  [emphasis added].  The 
	Applicant asserts, on page 10 of Remarks, “The Examiner alleges that the feature of “the UE transmitting the selected DAPS-HO capability information to the network” is disclosed in the form of paragraph [0219] and FIG. 14, step 1405. Applicant submits that the Examiner is citing the same disclosure for this feature of claim 1, as the previous feature of the UE selecting the DAPS-HO UE capability information indicating functionality supported by the UE. Applicant submits that communicating with the “first base station while in a connected state with a first cell served by the first base station, information associated with a configuration for the connected state via a signaling radio bearer’, cannot be considered to be both selecting the DAPS-HO UE capability information and transmitting it to the first base station. The UE communicating information associated with a configuration for the connected state via a signaling radio bearer with a first base station, may simply be the UE receiving a configuration message to configure the UE for communication with the first base station. Being provided configuration information for communication with the first base station is not the same as the UE selecting information about the UE capability for DAPS-HO and providing that to the first base station. Without a clear enabling disclosure in Paladugu of “a user equipment (UE) selecting dual active protocol stack handover (DAPS-HO) UE capability information to provide to a network, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell”, .  
		
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claims 1, 7, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paladugu et al., U.S. Patent Application Publication 2020/0314710 (hereinafter Paladugu).
	Regarding claim 1, Paladugu discloses a method (disclosed is a handover method, according to [0218], Fig. 14) comprising: 
	a user equipment (UE) selecting dual active protocol stack handover (DAPS-HO) UE capability information to provide to a network, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell (a UE determines that information associated with a configuration for a connected state should be transmitted to a first base station in the context of a make-before-break handover (also known as a dual active protocol stack handover, according to [0072]), according to [0218]-[0219], Fig. 14 [step 1405]); 
	the UE transmitting the selected DAPS-HO capability information to the network (the UE transmits the information associated with a configuration for a connected state to the first base station as part of the make-before-break handover, according to [0219], Fig. 14 [step 1405]); and 
	the UE receiving a DAPS-HO command from the network for performing the DAPS-HO (the UE receives a handover command from the first base station as part of the make-before-break handover, according to [0220], Fig. 14 [step 1410]).

	a network receiving dual active protocol stack handover (DAPS-HO) UE capability information from a UE, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell (a UE transmits information associated with a configuration for a connected state to a first base station as part of the make-before-break handover (also known as a dual active protocol stack handover, according to [0072]), according to [0219], Fig. 14 [step 1405]); and 
	the network transmitting a DAPS-HO command to the UE for performing the DAPS-HO (the UE receives a handover command from the first base station as part of the make-before-break handover, according to [0220], Fig. 14 [step 1410]).
	Regarding claim 13, Paladugu discloses a device (disclosed is a UE, according to [0159], Fig. 6 [element 605]) comprising: 
	a processor (the UE includes a processor, according to [0159]); and 
non-transitory computer readable media, having stored thereon processor executable instructions, that when executed (the UE stores code that the processor executes, according to [0162]), cause the device to: 
select dual active protocol stack handover (DAPS-HO) device capability information to provide to a network, the capability information indicating functionality supported by the device during a handover from a source cell to a target cell (the UE determines that information associated with a configuration for a connected state should be transmitted to a first base station in the context of a make-before-break handover 
transmit the selected DAPS-HO capability information to the network (the UE transmits the information associated with a configuration for a connected state to the first base station as part of the make-before-break handover, according to [0219], Fig. 14 [step 1405]); and 
receive a DAPS-HO command from the network for performing the DAPS-HO (the UE receives a handover command from the first base station as part of the make-before-break handover, according to [0220], Fig. 14 [step 1410]).
	Regarding claim 17, Paladugu discloses a device (disclosed is a first base station, according to [0188], Fig. 10 [element 1005]) comprising: 
	a processor (the first base station includes a processor, according to [0188]); and 
	non-transitory computer readable media, having stored thereon processor executable instructions, that when executed (the first base station stores code that the processor executes, according to [0191]), cause the device to: 
	receive dual active protocol stack handover (DAPS-HO) UE capability information from a UE, the capability information indicating functionality supported by the UE during a handover from a source cell to a target cell (a UE transmits information associated with a configuration for a connected state to the first base station as part of the make-before-break handover (also known as a dual active protocol stack handover, according to [0072]), according to [0219], Fig. 14 [step 1405]); and 
.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2-4, 8-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu as applied to claims 1, 7, 13, and 17 above, in view of Suzuki et al., U.S. Patent Application Publication 2017/0318546 (hereinafter Suzuki).
	Regarding claim 2, Paladugu discloses all the limitations of claim 1.

	Suzuki discloses transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE (a terminal device transmits RF parameters to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki by transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 3, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of 
	Suzuki discloses that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; or uplink power sharing between a source cell and a target cell (a terminal device transmits a band combination indication [“band identifier (bandId)”] to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 4, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a band combination list parameter.
	Suzuki discloses transmitting that the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a band combination list parameter (a terminal device transmits a band combination indication to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a band combination list parameter.

	Regarding claim 8, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	Suzuki discloses that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE (a terminal device transmits RF parameters to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 9, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of 
	Suzuki discloses that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; and uplink power sharing between a source cell and a target cell (a terminal device transmits a band combination indication [“band identifier (bandId)”] to a base station).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 10, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a band combination list parameter.
	Suzuki discloses transmitting that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a band combination list parameter (a terminal device transmits a band combination indication to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a band combination list parameter.

	Regarding claim 14, Paladugu discloses all the limitations of claim 13.
	Paladugu does not expressly disclose that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	Suzuki discloses that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE (a terminal device transmits RF parameters to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 15, Paladugu discloses all the limitations of claim 13.

	Suzuki discloses that the DAPS-HO UE capability information that can be selected from includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; or uplink power sharing between a source cell and a target cell (a terminal device transmits a band combination indication [“band identifier (bandId)”] to a base station, according to [0097]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 16, Paladugu discloses all the limitations of claim 13.
	Paladugu does not expressly disclose that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of a band combination list parameter.
	Suzuki discloses transmitting that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the processor executable instructions that cause the device to transmit the selected DAPS-HO capability information, when executed, cause the device to transmit the selected DAPS-HO capability information as a subset of a band combination list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
Regarding claim 18, Paladugu discloses all the limitations of claim 17.
	Paladugu does not expressly disclose that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE.
	Suzuki discloses that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of parameters of radio frequency (RF) parameters supported by the UE (a terminal device transmits RF parameters to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the processor executable instructions that cause the device to receive the selected DAPS-
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 19, Paladugu discloses all the limitations of claim 17.
	Paladugu does not expressly disclose that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; and uplink power sharing between a source cell and a target cell.
	Suzuki discloses that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that DAPS-HO UE capability information includes one or more parameters of: simultaneous reception of physical downlink control channel (PDCCH) from a source cell and a target cell; simultaneous reception of physical downlink shared channel (PDSCH) from a source cell and a target cell; simultaneous transmission of physical uplink control channel (PUCCH) from a source cell and a target cell; simultaneous transmission of physical downlink shared channel (PUSCH) from a source cell and a target cell; multiple timing advance; band identifier (bandId); time division multiplexing (tdm) pattern for PDCCH; tdm pattern for PDSCH; tdm pattern for PUCCH; tdm pattern for PUSCH; maximum number of candidate target cells; and uplink power sharing between a source cell and a target cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).
	Regarding claim 20, Paladugu discloses all the limitations of claim 17.
	Paladugu does not expressly disclose that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when 
	Suzuki discloses transmitting that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of a band combination list parameter (a terminal device transmits a band combination indication to a base station, according to [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Suzuki such that the processor executable instructions that cause the device to receive the selected DAPS-HO capability information, when executed, cause the device to receive the DAPS-HO capability information as a subset of a band combination list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient configuration of D2D and cells in a cellular link by a base station (Suzuki:  [0149]).

8.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu as applied to claims 1 and 7 above, in view of Lee et al., U.S. Patent Application Publication 2019/0281523 (hereinafter Lee).
	Regarding claim 5, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a DAPS-HO list parameter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Lee such that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a DAPS-HO list parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to choose a network that is suitable for a particular service (Lee:  [0002]).
	Regarding claim 11, Paladugu discloses all the limitations of claim 7.
	Paladugu does not expressly disclose that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a DAPS-HO list parameter.
	Lee discloses that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a DAPS-HO list parameter (a terminal transmits, to a source network, a list of networks to perform a handover based on a measured value, according to [0550]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Lee such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a DAPS-HO list parameter.
.

9.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu as applied to claims 1 and 7 above, in view of Hosseini et al., U.S. Patent Application Publication 2019/0349897 (hereinafter Hosseini).
	Regarding claim 6, Paladugu discloses all the limitations of claim 1.
	Paladugu does not expressly disclose that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a feature set parameter.
	Hosseini discloses that transmitting the selected DAPS-HO capability information to the network comprises transmitting the selected DAPS-HO capability information as a subset of a feature set parameter (a UE transmits a signal, to a network, indicating that said UE is capable of supporting a given feature set, according to [0151]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Hosseini such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a feature set parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the allocation of an appropriate quantity of resources to a UE (Hosseini:  [0151]).
	Regarding claim 12, Paladugu discloses all the limitations of claim 7.

	Hosseini discloses that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a feature set parameter (a UE transmits a signal, to a network, indicating that said UE is capable of supporting a given feature set, according to [0151]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu with Hosseini such that receiving the DAPS-HO capability information comprises receiving the DAPS-HO capability information as a subset of a feature set parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the allocation of an appropriate quantity of resources to a UE (Hosseini:  [0151]).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645